 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1131 
In the House of Representatives, U. S.,

April 27, 2010
 
RESOLUTION 
Expressing support for designation of the week of April 18, 2010, through April 23, 2010, as National Assistant Principals Week. 
 
 
Whereas the National Association of Secondary School Principals and the National Association of Elementary School Principals have declared the week of April 18, 2010, through April 23, 2010, as National Assistant Principals Week;  
Whereas the assistant principal is responsible for establishing a positive learning environment and building strong school-community relationships;  
Whereas the assistant principal is a member of the school administrative team who interacts with sectors of the school community, including support staff, instructional staff, students, and parents;  
Whereas assistant principals play a pivotal role in the instructional leadership of the school by conducting instructional supervision, mentoring teachers, recognizing the achievements of staff, encouraging collaboration, ensuring the implementation of best practices, monitoring student achievement goals and progress, facilitating and modeling data driven decision-making to inform instruction, and guiding the direction of targeted intervention and continual school improvement;  
Whereas the day-to-day logistical operations of schools require assistant principals to monitor and address facility needs, attendance, transportation issues, and scheduling, as well as supervise extra and co-curricular events;  
Whereas assistant principals are entrusted with maintaining an inviting, safe, and orderly school environment that supports the growth and achievement of each and every student by nurturing positive peer relationships, recognizing student achievement, serving as mediators, analyzing behavior patterns, providing interventions, and conducting discipline; 
Whereas the National Association of Secondary School Principals/Virco National Assistant Principal of the Year program began in 2004 to recognize outstanding middle and high school assistant principals who have demonstrated success in leadership, curriculum, and personalization; and  
Whereas the week of April 18, 2010, through April 23, 2010, would be an appropriate week to designate as National Assistant Principals Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Assistant Principals Week;  
(2)honors and recognizes the contributions of assistant principals to the success of students in schools in the United States; and  
(3)encourages the people of the United States to observe National Assistant Principals Week with appropriate ceremonies and activities that promote awareness of school leadership in ensuring that every child has access to a high-quality education.  
 
Lorraine C. Miller,Clerk.
